SMITH, P. J.
— This is a common-law action which was commenced by plaintiff against defendant before a justice of the peace to recover damages for the negligent injury by the latter of three cows, the property of the former. . ; j
The evidence tended to prove that the plaintiff's cows were injured within the switch limits of defendant’s station at !the village of Atlanta. When the defendant’s train approached within about four hundred feet of the public crossing at that station the plaintiff’s cows, twelve in number, were being driven east on a street leading over the crossing and were strung' out for about seventy-five feet; the defendant’s engineer sounded the whistle and continued to do so until it collided with the first cow, which had gone upon the crossing and stopped in the center of the track one-hundred feet ahead of the approaching engine. The other two animals went upon the track at from forty to eighty feet ahead of the approaching engine which struck and injured them. The steam was shut off on the engine-when the last cow entered upon the track. The train,, consisting of an engine, thirty-eight freight cars and a caboose, ran about four hundred feet after striking the last cow before it stopped.
The injury to plaintiff’s cows occurring within defendant’s switch limits at Atlanta, it devolved on plaintiff, in order to entitle him to a recovery, to show that the actual neligence of defendant was responsible therefor. In a case of this kind the law raises no inference of • negligence from the mere fact that the plaintiff’s cows were injured on defendant’s track. ,
The defendant’s servants in charge of its train discovered the plaintiff’s cows approaching the track when it was four hundred feet away from the crossing where the collision occurred. They sounded the stock alarm sharply and continuously and to this it seems the plaintiff’s cows paid no heed but proceeded to cross *612the' defendant’s track. All the defendant’s servants conld do when they discovered said animals in the vicinity of its track headed towards it was to sound the stock alarm whistle. They had the right to presume that the cows on hearing this and seeing the approaching train would turn hack, or at least deflect from their course, and when they discovered that the animals had paid no attention to the signals, hut were bent on crossing the track, the train was then so close to them that it was impossible to stop it in time to avert the collision.
It does not appear from any evidence that the distance the cows were in advance of the train when first seen on the track, or about to go upon it, was such that defendant’s trainmen could have stopped such train in •time to have averted the fatal collision. The train was that of a heavy freight. It was not one that was required to stop at Atlanta. It was not at the time of the collision running at an unlawful rate of speed. There was no evidence'which tended to show that defendant’s trainmen after discovering plaintiff’s cows entering upon the crossing could have stopped the train within the four hundred feet of intervening track. The steam on the engine was shut off before the cows that were struck by it went on the track, and notwithstanding this the train ran to where the last cow was struck and four hundred and fifty feet further on before it could be stopped, so that it would appear from this plain enough that the train could not have been stopped within the four hundred-feet distance between where the cows were discovered and where they were struck. It is almost a matter of common knowledge that a train consisting of a freight engine, caboose and thirty-eight freight cars running at an ordinary speed on a level track can not be stopped within a distance of four hundred feet,
A fair analysis and consideration of all the evidence has not convinced us that after the plaintiff’s *613cows were seen about to enter on defendant’s track the latter’s employees in charge of the train could have, without imperiling the persons and property intrusted to it for transportation, avoided the collision and consequent injury. In the light of the following cases cited in defendant’s brief we think the demurrer to the evidence was by the trial court properly sustained. [Wallace v. Railway, 74 Mo. 594; Wasson v. McCook, 80 Mo. App. 483; Averill v. Railway, 72 Mo. App. 243; Wasson v. McCook, 70 Mo. App. 393; Castor v. Railway, 65 Mo. App. 359; Judd v. Railway, 23 Mo. App. 56; Milburn v. Railway, 86 Mo. 104.]
It may be observed that though it does not affirmatively appear from the evidence that either the bell was rung or the whistle sounded, as required by the statute, yet, as it is quite obvious that such failure was not the cause of the collision, the plaintiff was in no way prejudiced by the action of the court in requiring him to elect on which one of the several causes of action alleged in his statement he would proceed to trial. It is not believed that the ruling in Harris v. Railway, 51 Mo. App. 125, has any application to an action of this kind brought before a justice of the peace. Under the statute — section 3851, Revised Statute — in suits before a justice of the peace the plaintiff may unite as many causes of action as he may have, but causes of action founded upon contract shall not be joined with causes founded on trespass to the person or real or personal property. This is the only restriction imposed. No formal pleadings are required in such courts. In the present suit the plaintiff’s statement or complaint was in three counts: in one, common-law negligence in operating the train was alleged; in another, the failure to ring the bell or sound the whistle; and in still another, the failure to fence at the place where the plaintiff’s cows went upon defendant’s track. No reason is seen why, under the statute, these three several causes of action could not have been *614joined in one statement. It is, however, clear that there was no evidence to sustain either one of them, and, therefore, the action of the court in requiring the plaintiff to elect on which one of them he would proceed to trial was not prejudicial to him.
The judgment was, as we think, for the right party, and the only one that could have been given on any one of the counts of the statement. And, therefore, it must be affirmed.
All concur.